This matter is pending before the court upon the filing by the Board of Commissioners on Character and Fitness of a final report and recommendation. On December 9, 2014, applicant Joseph V. Libretti Jr. and amici curiae Citizens’ Institute for Law and Public Policy and Cure-Ohio filed a motion for leave to submit an answer brief to the response of relator Cleveland Metropolitan Bar Association. In addition, on December 9, 2014, amici curiae Robert L. Tobik, John T. Martin, Erika Cunliffe, Jeffrey M. Gamso, Linda Hricko, Paul Kuzmins, Christopher Scott Maher, and Cullen Sweeney filed a motion for leave to file a reply brief in support of applicant. Relator filed a response to the motions. These matters were considered by the court.
Upon consideration thereof, it is ordered by the court that the motion for leave filed by applicant Joseph V. Libretti Jr. and amici curiae Citizens’ Institute for Law and Public Policy and Cure-Ohio is granted. The answer briefs of applicant Joseph V. Libretti Jr., amicus curiae Citizens’ Institute for Law and Public Policy, and amici curiae Cure-Ohio and fifteen attorneys and law professors in support of applicant, Joseph V. Libretti Jr., shall be filed with the court within five days of the date of this order.
It is further ordered that the motion for leave filed by amici curiae Robert L. Tobik, John T. Martin, Erika Cunliffe, Jeffrey M. Gamso, Linda Hricko, Paul Kuzmins, Christopher Scott Maher, and Cullen Sweeney is granted. The brief of amici curiae Robert L. Tobik, John T. Martin, Erika Cunliffe, Jeffrey M. Gamso, Linda Hricko, Paul Kuzmins, Christopher Scott Maher, and Cullen Sweeney in support of applicant, Joseph V. Libretti Jr., shall be filed with the court within five days of the date of this order.